109 F.3d 639
In re William W. SHELLEY and Mary Shelley, Debtors.John T. KENDALL, Trustee;  United States Trustee, Appellants,v.William W. SHELLEY;  Mary Shelley, Appellees.
No. 95-16490.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 5, 1997.Decided March 26, 1997.

Margaret A. Zywicz, Law Offices of Reidun Stromsheim, San Francisco, CA, for appellants.
Edward S. Levinson, Oakland, CA, for appellees.
Appeal from the United States Bankruptcy Appellate Panel of the Ninth Circuit, Meyers, Ashland and Volinn, Judges, Presiding.  BAP No. NC-94-2059-MAV.
Before REINHARDT, HALL, and THOMPSON, Circuit Judges.

ORDER

1
The unpublished order filed on March 18, 1997, is hereby designated as a published order.

ORDER

2
We adopt the reasoning of the Bankruptcy Appellate Panel, Shelley v. Kendall, 184 B.R. 356 (9th Cir.  BAP 1995), and AFFIRM its opinion.